OFFICE   OF THE   AmORNEY     GENERAL   OF TEXAS
                     AUSTIN
.I   . ..V
true despite the fact thrt eufiiolentrevenue la expected
to flow Into the M,?eolalFund before the end of the flsoal
year to t&e oere of salariesrvr the interveningmonths
between the depletion ot the fund end Its augPlentatlon
                                                      b7
new revenuocr.
       0x1the other hand, In the eve&the stota employee
oontlmes to oaoupy hlr posltlon and dl8oharge tha duties
thereoi with the approval of his departmenthead, he would
bs entitled to oozqpensatlonprovided under authority or law
by the legislaturewhen monlns appropriatedfor euoh purpose
boosme 8tailable.
           whbn mollh8      ur?iloieat        to   aeot   wm    q?prqwlcrtd
rmlwy have Nowed lnte tha @oolrl~Ybnd,the aonOfcolla
would bo logallyobligateduudoitiha nu%horitJ of ro-axi&-
la~l.a, i.a.,tho~e~Dspl~~~4~rogri~             !onBill,
to &ma            a warrant for baok pay of the           ,mploym a&a+t         thr
fUd.
       Utho 8peolallhrndout ofwbloh Wm aa.Wr7ol: a
stat0 l!a p LO y pay&de
              i8 eo      ha8 boon temporuil7 dep&8ed and
th elxp&ptm 16 able and dxllng to iis.l.thopo8iOl0a w&k
tlul0a0tm     0r hi8 abpaTtasnt    h00a onfit 0aioip8t04  m0-
a nwa m lval.lab& in the fun& ‘I, ffdl ao lo@ pPoUbltlon
mgaln#% au arraog~nt     or apoemontbetween #~-head of the
~a0paat    aad thm omplm        whnbr   ~muoher8 ror aul&o~l~~
salary8ad ntthoriwd 'oxge~mo,inoludingwo r trams
expowom* would be -a0 up md~pnsinkd     fo tr0 oo4gtrollbr
when therm wo1*,sufrlalentaonlea lm the fun& to Olmb~~ the
ousptrollor to dmw wawantl  on it.
      Wa mimh thla oonolwlon wlth full kaoulallg~.oith~
hot         amlary fortho
       that-the            aaployoo Mow omo 18 being
mun#ldorbdwm 8pproprlated on 8n ensW8Abaei.8 at ,800.00
aM&hatta.            6ea~xal+dar         to bdi. Is? oonteliarah? 8 pro*i-

           *All anmel alario              shall be pai6 in twelTa'(U)
                               unlera othurwho Prorid-
      tBam.l.L;hly lJutRllaent*,
               ."
       Whew the aalar 1s                 to   be pai      out   Or   a E&MOi01 Aupd
aad that fund la exhauatod  for an btrrin at rrevsral ammu
durfag the flroal gsar, w   ommat ooastruo t&o above paw%-
alon u an absolute bar to   the pajaeat of (UI ullloaf rclr
on a   dlfferontbaslr,where maier rabwguwN7 bmouamam       "L-
able. ml. is espsolall7 trua of 8 situa4ioa Uko *
apartment     of Agrioulture, pmge 4

present where the care end preservation of valuable atate-
owned Livertook are involved. A dltferent result would
ripe out the Jack-Stallion Divielon or the Department of
Agriculture and be tantamount to turning 858 state-owned
0aimEll.s
        out to snirt tar ttlemse1rea.
       Consequently, we wish to advise you that in view or
the present depleted stetulrof the Jaok+telllon Arid the
Commleaioner of Agriculture has the authority to enter Into
an agreement with the Jeok-Stallion lnspeator to oarry on
suoh inapeotion wwk and supervision as ooaprise the duties
or hi8 position, with the detlalte   undaratandlngthet no
fuxthar obligation in behalf 0r the atate than now *fiata
Ifilamsrod,    and that the payxtmt or salary uid l~puuem
till  k subjeot to the availabillt~   of fundq aM thr. e
miaoloaor having eatarad into au& a ooatmet for th8 h
lp eo tio lorvloe,
             n      will be authOriS8dto zgka 93 u&d prosoat
to tba Comptrollera vouohu forbaok salary and akpaqao8,
lnol~       Qraveliag experlsba
                              , and pnront it a0 the ,45amp-
'tlMlar whm end ix mai. mm        WaUabl*:fn tha .s#aa$aJ.
~aok-t-stelUaa Fund to take oare of a 1-m        ~&yu*e   of
boqk nlari.0..
         uo haYdh0~   t&b&   Od iind any rob,   .a&hor$8rcr.
or&tho matter at hand, but h&To beea guided bsf. the ,MtUn
o fth e  o mer g e  sanodth
                         y epm0tlOal l~tiitla#,O  f
                                                ~~tbr~dWiati&On
~5x1orrivw at's le& #olution OS tho I)robl;a*ato a-f..
of the Comptrolletta~Offloeha8 bean taltoa~&SO o~~ald~~t.~
and m are 1nform.d that pnoodant-in that.dopqtmmt 8u~port~
saah ui agreeaont u is ooatmplated qnd that .tbmq am SW
objaotioaa   to Jaauing a warrapt ior, a*-   ia a I-
& .a leo    a prohl~ltlonlxlata.
         legal
         Xt la to be noted that f.nthis OpMOa m We a@
~pi37s~     th0 piti Or m&irPg Up 81&d~p~~OOnti~8%3 -'(I-
.Brouor post-dated monthly vouohe.ra00~eda8 t&a DO&d when
.t&h   are LIOmonlea ln the Gp~oi&I PUS&. %hir ia not n-08-
lr y,a 0 th e
            Coqptrollorwilllu a e  a warhat for th e total
baok wlary dae whon the aone~ ia avallabl.6.
       ?urthermoro,nothin@ In th%a opia$on ir to be o0nEtlW.d
aa reoolylitioa   of a larger sslary then i& ap zoprir$ed by the
le~ialaturafee t&o current blonnium, 1.0.. g1,800+04 per
  ttr,or am-e aoney ror treveUn8 expenwa than proridod tar
ci the Qeneral Depmtmentel Appropriation ,Blll.
       we refer you to previous opinioaa rtm&raQ by thi.8
de artment on the Jaok-Etallioa Au&,  and al.&0to,Oonfannoo
OQ% ion No. 3089 of this department by Hon. Biohexd W. MS?=
ahild, arsiotant attorney general, to Hon. &SW&~ HI EBw?perd,
COmptrOller of'2ublio Xaoount6, Latin,   T**Xcs,On tho @II-
erel subject of *traveiing expnaes."
                                                      WO

                                   Yours very truly
                                                OF TZXAS
                                A‘lTOBNEY(ZENERAL


                                 BY
DSaob




        ATTORPJMGliBUWAL
                       OF !cEx&j